Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 07/22/2022 has been entered into this application. Claims 3,8,13,15 and 17 are cancelled. Claim 18 has/have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over AlGeer et al. (2019/0242803 A1) in view of Haberland et al. (2015/0362417 A1).

Regarding claim 1, AlGeer teaches of a method of gas cylinder interior cleanliness validation is included a contact angle measurement system (figs. 1-2C, 4-5 and 7)[pars. 0003, and 0042], comprising: a) providing a gas cylinder in this case (a housing 200/enclosure 595)(see abstract) with at least one component (i.e. sample holder 203), wherein the gas cylinder the housing or the at least one component has an interior surface is the housing internal surface, fluid dropper 220 placing a volume of liquid on the interior surface [pars. 0052-53], b) measuring a contact angle of the liquid on the interior surface in situ (see abstract) [pars. 0041, 0049], and c) estimating from the contact angle the cleanliness of the interior surface with respect to at least one contaminant [pars. 0044 and 0056-57], wherein the in-situ measurement is performed by introducing one or more of the following into the interior of the gas cylinder in this case (the housing 200/enclosure 595)(see abstract), a light source, a video processing device is an imaging device/camera, or a liquid application means [par. 0042-43, 0049, 0056-57, 0064 and 0068],,
AlGeer fail to explicitly specify using a fiber means to introduced light source into and/or captured image from the interior of the gas cylinder/in this case (the housing 200/enclosure 595)(see abstract) such as wherein the light source is introduced into the interior of the gas cylinder by means of a fiber optic cable, and wherein the video processing device captures the contact angle of the liquid by means of the fiber optic cable.
Haberland from the same field of endeavor teaches of using fiber/fiber bundle means to introduced light source and/or captured image in a device/system for measuring contact angle of a liquid drop on a material surface (Haberland, see abstract; pars. 0023, 0027 and 0031].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify AlGeer by using fiber as the means of transmitting and/or receiving and/or recording image of control data and measured data accurately, as per teaching of Haberland {par. 0031], since this is one of major way of transmitting and/or receiving and/or recording image of control data and measured data accurately (e.g. via optical fiber) to one or more data-processing devices. 
Additionally, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify AlGeer by using fiber as the means of transmitting and/or receiving and/or recording image of control data and measured data for the purposes of accuracy, since connections of devices can only be in the form of either hardwire, fiber(s), wireless or the combination, one having ordinary skill in the art before the effective filing date of the claimed invention will have known and reasonably recognized that it is implicit or obvious that one of the form of connections will be to use fiber as a means of transmitting and/or receiving and/or recording image of control data and measured data for the purposes of accuracy, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
For the purpose of clarity, the method structure recited in claim 18 is symmetrical to the structure recited in claim 1.

As to claim 2, AlGeer when modified by Haberland, AlGeer also discloses wherein the liquid is water [pars. 0002, 0012 and 0042].
As to claim 9, AlGeer when modified by Haberland, AlGeer further discloses wherein the volume of liquid is placed on the interior surface in situ as can be seen in a contact angle measurement system (figs. 1-2C, 4-5 and 7) [pars. 0003, and 0042].
As to claim 10, AlGeer when modified by Haberland, AlGeer further discloses visually inspecting the interior surface for staining is included in operation includes visual data/information [par. 0069].
In addition, the method of claim 1, as that claimed by Applicants claim 10, is/are considered obvious since a person having ordinary skill in the art will reasonably recognized that some sort of visual inspection will be required to determine the quality control of the interior surface with the kind of inspection that will includes visual inspection that is an inspection of an asset made using only the naked eye.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify AlGeer when modified by Haberland in the manner set forth in applicant’s claim 10, since this is a kind of inspection that does not necessarily require any special equipment.

As to claims 11-12, AlGeer when modified by Haberland, AlGeer teaches of a contact angle measurement system/method (figs. 1-2C, 4-5 and 7) [par. 0003], wherein the contact angle can be measured utilizing optical techniques and drop shape analysis [par. 0041-43] that is implemented and/or model using limitations such as, wherein a contact angle that is less than or equal to 50 degrees indicates (i.e. an adequately clean component), and a contact angle that is (i.e. greater 50 degrees indicates an inadequately clean component (claim 11); and wherein: a contact angle that is less than or equal to 30 degrees indicates an adequately clean component, and a contact angle that is greater 30 degrees indicates an inadequately clean component (claim 12) [pars. 0043].

Claims 4-6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over AlGeer et al. (2019/0242803 A1) in view of Haberland et al. (2015/0362417 A1), and further in view of Holroyd et al. (2011/0017614 A1, previously cited reference).

As to claims 4-6, AlGeer when modified by Haberland, AlGeer teaches of a contact angle measurement system (figs. 1-2C, 4-5 and 7) [pars. 0003, and 0042], comprising: a) providing a gas cylinder in this case (a housing 200/enclosure 595) (see abstract) with at least one component (i.e. sample holder 203), wherein the gas cylinder the housing or the at least one component has an interior surface is the housing internal surface, fluid dropper 220 placing a volume of liquid on the interior surface [pars. 0052-53], as applied to claim 1.
AlGeer when modified by Haberland fail to teach the constructional changes in the device/system of claim 1, as that claimed by Applicants claims 4-6, such as; wherein the gas cylinder is made of aluminum (claim 4); wherein the aluminum is aluminum alloy 3003 and/or aluminum alloy 6061 (claim 5); and wherein the cylinder body was manufactured by cold extrusion (claim 6).
Holroyd from the same field of endeavor teaches of a contact angle measurement system comprising container being made from or lined with aluminium or aluminium alloy and the cylinder body was manufactured by cold extrusion, is known in the art [pars. 0008 and 0010; 0013, 0065]
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify AlGeer when modified by Haberland the container/housing material, in such as claimed by Applicants claims 4-6, in view of Holroyd teaches since the measurement system will function just fine as intended, and since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify AlGeer when modified by Haberland the container/housing material, in such as claimed by Applicants claims 4-6, in order to accurately measure the contact angle of one or more drops of liquids within the interior of the container/housing, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified.
As to claims 14 and 16, AlGeer when modified by Haberland, AlGeer teaches of a contact angle measurement system, the contact angle measurement includes observing the behavior of a small amount of fluid, such as a droplet or gas bubble, on a solid surface within the interior surface of a housing/cylindrical container (figs. 1-2C, 4-5 and 7) [pars. 0003, and 0042], wherein the contact angle can be measured utilizing optical techniques and drop shape analysis [par. 0041-43].
AlGeer when modified by Haberland fail to teach the constructional changes in the device/system of claim 1, as that claimed by Applicants claims 14 and 16, such as, wherein the interior surface is subsequently exposed to a reactive gas or reactive gas mixture, which would experience accelerated decomposition or storage reaction rate if the measured contact angle were to exceed 30 degrees (claim 14); and wherein the reactive gas or reactive gas mixture comprises hydrogen sulfide (claim 16).
Holroyd from the same field of endeavor teaches of a contact angle measurement system comprising interior surface that is exposed to a reactive gas or reactive gas mixture [pars. 0002-3, 0011, 0021-22 and 0060].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify AlGeer when modified by Haberland the container/housing material, in such manner as claimed by Applicants claims 14 and 16, in view of Holroyd teaches since the measurement system will function just fine as intended, and since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify AlGeer when modified by Haberland the container/housing material, in such as claimed by Applicants claims 14 and 16, in order to accurately measure the contact angle of one or more drops of liquids within the interior of the container/housing, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified.

Response to Arguments
Applicant’s arguments/remarks, filed on 07/22/2022, with respect to the rejection(s) of claim(s) have been considered but are moot because the arguments do not apply to the primary references being used in the current rejection because the claims invention is broad enough to read individually on each of the references.




 
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a method of gas cylinder interior cleanliness validation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886